Order entered March 25, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01566-CV

                     IN RE MICHAEL RAMBERANSINGH, Relator

                Original Proceeding from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-54515-2010

                                         ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We LIFT the stay imposed by our order dated December 15, 2014 of the hearing set in the trial

court for December 16, 2014. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE